ADAMS, Circuit Judge.
The defendant (plaintiff in error) was indicted, tried, and convicted for violation of the provisions of section 2 of the act of June 25, 1910, c. 395, 36 Stat. 825 (U. S. Comp. St. Supp. 1911, p. 1343), known as the White Slave Traffic Act. That section reads as follows:
“Any person who shall knowingly transport or cause to be transported, or aid or assist in obtaining transportation for, or in transporting, in interstate or foreign commerce, * * * any woman or girl for the purpose of prostitution or debauchery, * * * or with the intent and purpose to induce, entice, or compel such woman or girl to become a prostitute or to give herself up to debauchery, * * * or who shall knowingly procure or obtain, or cause to be procured or obtained, or aid or assist in procuring or obtaining, any ticket or tickets, or any form of transportation or evidence of the right thereto, to be used by any woman or girl in interstate or foreign commerce,, * * * in going to any place for the purpose of prostitution or debauchery * # * whereby any such woman or girl shall be transported in interstate or foreign commerce, * * * shall be deemed guilty of a felony, and upon conviction thereof shall be punished. * * * ” •
*210The second count of the indictment on which alone conviction was had charged that the defendant did—
“unlawfully, willfully, knowingly, and feloniously aid and assist in obtaining and procuring transportation for a certain woman, to wit, Catherine Smith, as a passenger over the lines of certain railway common carriers engaged in interstate commerce, * * * from the city of Kogers, in the state of Arkansas, to the city of Joplin, in the state of Missouri, for the purpose of prostitution, by then and there knowingly furnishing to said Catherine Smith the sum of $5 for the purpose of her, the said Catherine Smith, paying for the transportation of her, the said Catherine Smith, as a passenger oyer the lines of certain railway common carriers from the city of Rogers, in the state of Arkansas, to. the city of Joplin, in the state of Missouri, in interstate commerce, * * * to which said last-named city said Catherine Smith was carried and transported as a passenger in interstate commerce as aforesaid, for. the purpose of prostitution.”
The assignments of error are these:
“The court erred in denying the motion in arrest of judgment; the court erred in denying defendant’s motion for an instructed verdict in her favor; the court erred in its charge to the jury” in a particular later referred to.
[1] It is argued in support of the first assignment that the indictment did not state facts sufficient to constitute an offense. Wé think this criticism is without any merit whatsoever. The defendant is first charged in the language of the statute itself, with its violation, and then to make it more specific the way and manner of its violation was specifically pointed out. The general charge was that the defendant aided and assisted Catherine Smith in obtaining transportation as a passenger over the lines of certain specified railways, .engaged in interstate commerce, for the purpose of prostitution, and then, to make the matter as specific as possible, it was charged that the defendant did so aid and assist her by furnishing to her the sum of $5 with which to pay for her transportation. The indictment was unquestionably good.
The second assignment challenges the sufficiency of the proof to warrant conviction. It will serve no useful purpose to analyze the evidence. We have examined it carefully in view of the strictures passed upon it by counsel for the defendant, and are unable to agree with him. The ptoof was ample to sustain the verdict and the court rightly refused to instruct the jury to find for the defendant.
The plaintiff in error has assigned for error the refusal of the trial court to give a certain requested instruction to the jury.
[2] This request singled out a few statements of fact testified to by the defendant and asked the court to advise the jury that if those facts were true they would not be authorized to find the defendant guilty.
The vice of this request was that the court was asked to single out and declare the effect of certain facts without consideration of other modifying facts. For this reason the instruction was properly refused. Perovich v. United States, 205 U. S. 86, 92, 27 Sup. Ct. 456, 51 L. Ed. 722, and cases cited. Moreover, the charge as a whole fully and accurately advised the jury of the law applicable to the case and was so fair that one exception only was taken to it, and that *211on a matter which was so fully covered in other parts of the charge that counsel neither specified it in their brief nor argued it before us.
[3, 4] Defendant’s counsel strenuously argued that the court below erred in sustaining an objection to the following question which was put to the defendant when she was on the stand as a witness in her own behalf, namely:
“State whether or not you let her have that money merely to return to what she regarded as her home and whether it was furnished for the purpose of having her come hack and engage in prostitution.”
The intent with which the defendant furnished the money was an important element of the crime charged against her, and the substance of the question would seem to have been pertinent and proper. There are two reasons, however, why the error, if any, cannot now avail her: First, the witness later on in her examination was permitted to testify fully on the subject of her intent; and, second, there is no assignment of error predicated on this alleged error of the court.
The judgment is affirmed.